Citation Nr: 1343139	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-38 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals following a series of right knee surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied compensation under 38 U.S.C.A. § 1151 for total knee revision for the right knee. 

In April 2011, the Veteran and his roommate J.V. testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This matter was remanded for additional development in December 2012.  In July 2013, the Board requested an independent medical expert opinion in this matter.  The opinion was rendered in September 2013 and is associated with the claims file.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee and leg disabilities to include decreased range of motion, pain, neurological disability, and edema, were not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or by an event not reasonably foreseeable.  

2.  The decreased range of motion, pain, neurological disability, and edema in the right lower extremity are known complications and risks of the knee surgery in February 2007, July 2007, and August 2007 and are reasonably foreseeable events, and the Veteran was advised of these risks before the surgeries.  

3.  The February 2007, July 2007, and August 2007 right knee surgeries and procedures were performed with the Veteran's informed consent.   


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for right knee and leg disabilities to include decreased range of motion, pain, a neurologic disorder, and edema, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the notice requirements have been satisfied by a letter dated in July 2009.  The notice letter informed the Veteran of the evidence and information needed to substantiate a claim for compensation pursuant to 38 U.S.C.A. § 1151.  The letter informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2009 letter explained the type of evidence necessary to establish a disability rating and effective date.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records were obtained and are associated with the claims folder.  Pertinent VA treatment records and operation reports including the VA hospital records and informed consent forms for the February 2007, July 2007, and August 2007 knee operations and procedures are associated with the file.  In August 2009, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

VA provided examinations and obtained medical opinions in October 2009 and May 2013 and the Board obtained an independent medical expert opinion in September 2013 as to the nature and likely etiology of the claimed right knee and leg disabilities and the cause of the disabilities.  The examination reports and medical opinions are adequate because the exams and/or opinions were performed by medical professionals based on review of claims file and the Veteran's medical history.  The Veteran was afforded examinations in October 2009 and May 2013.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners and the independent medical expert considered whether the right knee and leg disabilities were due to negligence or other fault on the part of VA or were due to an unforeseeable event.  The reports are fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the April 2011 Board videoconference hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans.  The undersigned Acting Veterans Law Judge fully explained the issue and suggested the submission of evidence that may substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error. 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claims and VA met its duty to assist the Veteran.  


Legal Criteria

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).  

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2013). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2013).  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

In this case, the Veteran contends that compensation should be awarded under 38 U.S.C.A. § 1151 for right knee and leg disabilities due to surgeries at VA.  The Veteran underwent several surgeries on his right knee, including: a total knee arthroplasty in February 2007, a total knee revision in early July 2007, a closed reduction of the knee with an open reduction of the knee a few days later in mid to late July 2007, a knee wound debridement in mid August 2007, and further debridement along with closure of the knee in late August 2007.  The Veteran contends that he has additional disabilities as due to the knee surgeries conducted by VA and is entitled to compensation pursuant to 38 U.S.C.A. § 1151.  

The Veteran underwent a VA joints examination complete with opinion in October 2009.  His claims file and medical records were reviewed.  It was noted that several surgeries were performed on his right knee, a total knee arthroplasty in February 2007, a total knee revision in early July 2007, a closed reduction of the knee with an open reduction of the knee a few days later in mid to late July 2007, a knee wound debridement in mid August 2007, and further debridement along with closure of the knee in late August 2007.  The Veteran was interviewed regarding his post-surgery symptoms, which he reported as right knee pain and infection as well as numbness in the entire leg.  Assessment of the knee was undertaken.  Recent X-rays were reviewed.  The diagnosis was right knee pain status post revision right total knee replacement.  

In response to the question whether or not the Veteran suffered pain, infection, or other residuals as a result of his surgeries, the examiner answered that the Veteran developed an infection.  The examiner further opined in response to the question whether or not the infection was caused by negligence, carelessness, lack of proper skill, error in judgment, or any similar finding of fault on the part of VA that it was not necessarily caused by negligence.  The examiner noted in this regard that it was unclear whether or not the Veteran's pain was due to infection.  The examiner indicated that clinically, the Veteran did not appear to have residual infection, though he has not had a definitive test of knee fluid to see if there is still infection.  Lastly, the examiner opined in response to the question whether the infection was an event not reasonably foreseeable that it is a known complication of total knee replacement and is more common after revision of such replacement.  The examiner indicated that it appeared that the Veteran's infection appeared to have been treated appropriately, but the examiner reiterated that further testing would reveal if there is still infection present in the right knee.

The Veteran was afforded another VA examination in May 2013.  The May 2013 VA examination report indicates that the VA examiner found that the Veteran had three additional disabilities as a result of his various right knee surgeries performed by VA.  First, the VA examiner found residuals of right knee pain and decreased range of motion caused by the 2007 VA knee surgeries.  According to the VA examiner, pre-surgical treatment notes revealed normal range of motion.  Post-service treatment records reflected complaints of increased pain and decreased range of motion.  

The May 2013 VA examiner found that the Veteran had a neurological condition caused by the 2007 VA right knee surgeries.  In this regard, the VA examiner noted that a March 2007 treatment note indicated the onset of numbness in the right lower leg relatively soon after the second surgery.  It was noted that the Veteran did have diabetic polyneuropathy (DPN) confirmed by EMG, but the May 2013 VA examiner opined that based on the usual natural history of DPN, it would not be expected to rapidly progress on its own in one leg as shown by the VA treatment notes of record.  According to the May 2013 examiner, it appeared that the Veteran had both DPN (unrelated to the knee surgeries) and an additional, superimposed right leg nerve injury.

The May 2013 VA examiner opined that the Veteran also had venous stasis.  The VA examiner noted that the March 2007 treatment note indicated the onset of edema in the right lower leg soon after the second knee surgery.  The VA examiner explained that although the hospitalist and cardiologist suspected a cardiac etiology for the edema, there had been no symptoms of a heart problem in the last several years.  Further, the May 2013 VA examiner stated that a heart condition did not explain why only one leg would swell as heart conditions usually cause both legs to swell simultaneously.  

The May 2013 VA examiner was also asked to render an opinion as to whether each of the additional disabilities (i.e., increased pain and decreased range of motion, neurological condition, and venous stasis), were as least as likely as not the proximate cause of either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  In this regard, the May 2013 VA examiner stated that he was unable to render an opinion without resorting to mere speculation because the requested determinations of fault on the part of VA versus an event not reasonably foreseeable was outside the scope of his training and experience.  

According to the May 2013 VA examiner, opinions to the questions listed above hinged on actual experience performing total knee replacement procedures.  Specifically, the VA examiner noted that from the description of the third total knee replacement procedure in the operative report, it appeared that the issue of fault depended on how much tibia bone was removed in the second surgery.  That is, whether the surgeons should have know there was a problem related to the glue that was under the tibial base plate or whether they should have inspected the glue differently or more in depth before closing the capsule.  According to the May 2013 VA examiner, these specialized, technical issues required evaluation by a medical professional who had conducted these procedures.  

In July 2013, the Board requested an independent medical expert opinion from a specialist in orthopedic knee surgery.  The specialist was asked to provide an answer to the following questions: 

(a).  After reviewing the claims file, including surgical records and other relevant history, the examiner shall opine as to whether or not the Veteran has an additional disability of the right leg as a result of his 2007 VA right knee surgeries.  Please address the additional disabilities found by the May 2013 VA examiner (i.e., increased pain, decreased range of motion, neurological condition, and venous stasis). 

It is noted that an additional disability can be either a disability that did not exist prior to the surgeries but came into existence after them or a disability that existed prior to the surgeries and worsened after them.  It further is noted that the new disability or worsened disability must be permanent or chronic in nature rather than acute or temporary/transitory.  

(b).  For each diagnosed additional disability, the examiner shall opine as to whether it is at least as likely as not (at least a 50 percent or greater probability) that it was caused by the 2007 VA right knee surgeries. 

(c).  Finally, the examiner shall opine, for each diagnosed additional disability caused by these surgeries, as to whether it is at least as likely as not that the proximate cause was either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable. 

The independent medical expert opinion was rendered in September 2013 by a Board Certified Orthopedic Surgeon, Dr. W.D.A., who performed knee surgery and attested no conflict of interest in this review.  In response to question (a), the Orthopedic Surgeon indicated that there are three additional disabilities in question and they include decreased range of motion following the 2007 surgeries, a neurologic condition caused by the 2007 surgeries, and right lower extremity edema.  The Orthopedic Surgeon indicated that the information in the file did not outline a baseline status that would allow one to make a determination as to whether or not the Veteran's loss of motion, "nerve injury", and/or right lower extremity edema were in fact a result of the 2007 surgeries or not.  The Orthopedic Surgeon stated that the rationale for this was that there is insufficient information as to the nature of the Veteran's range of motion prior to the 2007 surgery.  The Orthopedic Surgeon noted that while there is no denying that the Veteran may have not regained satisfactory motion following his subsequent surgeries on his right knee, without a proper assessment as to the nature of this Veteran's function prior to the surgery, it would be difficult to determine whether or not there is true variation and whether or not this would result in any additional disability.  The Orthopedic Surgeon stated that while the records allude to the fact that the Veteran had "normal" range of motion prior to his original surgery, the Orthopedic Surgeon submits that for patients with severe end stage arthritis, it was unusual that those individuals will have normal range of motion.  

The Orthopedic Surgeon also noted that the Veteran is a diabetic with a history of obesity and he apparently carried a diagnosis of peripheral neuropathy.  The Orthopedic Surgeon stated that although there is potential that one can suffer a nerve injury as a result of a knee dislocation, the records do not clearly outline any findings that would apparently support that notion.  The Orthopedic Surgeon noted that other than the fact that the Veteran's neuropathy progressed at a rate that the reviewer suggested and was asymmetric from the other side, this does not suggest that the Veteran's underlying neuropathic neuropathy, which would clearly be related to his diabetes, progressed at a different rate than one would have predicted, nor is there any evidence to suggest that there was in fact a new nerve injury.  The Orthopedic Surgeon stated that without the knowledge as to whether or not the Veteran had stasis changes in the lower extremity, it would be difficult to determine whether or not the chronic edema is in fact worse than it was prior to and whether or not this would truly result in additional disability.  

Regarding question (b), the Orthopedic Surgeon noted that as stated previously in his opinion, there was insufficient information for one to accurately determine whether or not the three "disabilities" of concern were 50 percent or greater related to the VA surgeries.  The Orthopedic Surgeon pointed out that loss of motion may in fact be present in conjunction with venous stasis changes and/or nerve dysfunction all of which at the very least are likely related to preexisting pathology.  The Orthopedic Surgeon indicated that whether or not there was a contribution as a result of the knee surgeries is difficult to state based on the limited information provided but it was unlikely that it would rise to the level of being greater than 50 percent caused by the surgeries.  

Regarding question (c), the Orthopedic Surgeon stated that there is no indication that the diagnosed additional disabilities were related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or due to an event that was not reasonably foreseeable.  The Orthopedic Surgeon stated that the complications outlined above are unfortunately typical of the accepted complications of any total knee arthroplasty and/or subsequent revision.  The Orthopedic Surgeon stated that there did not appear to be any issues as may pertain to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event that was not reasonably foreseeable.   

After review of all of the evidence, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for the right knee and leg disabilities which he has claimed is due to VA lack of proper care or negligence in providing treatment.  

The Board finds that the evidence is in equipoise as to whether the Veteran has additional right knee and leg disabilities as a result of the knee surgeries in 2007.  There is competent and credible medical evidence that establishes that the additional disabilities of the right knee and leg are manifested by loss of range of motion and pain, neuropathy or a neurologic disorder of the right lower extremity, and edema.  

However, the Board finds that the preponderance of the evidence is against a finding that the additional right knee and leg disabilities were proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or by an event not reasonably foreseeable.  

The weight of the competent and credible evidence demonstrates that the Veteran's right knee and leg disabilities were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.  The VA examiner who conducted the October 2009 VA examination and the independent medical expert who provided a medical opinion in September 2013 both opined that there did not appear to be any issues as may pertain to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

There is no competent contrary medical opinion of record regarding the etiology of the claimed right knee and leg disabilities or tending to show VA fault as the proximate cause of the claimed disability.  The record does not include any competent evidence, to include a medical nexus, which indicates the right knee and leg disabilities were the result of negligence, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA.  Absent such evidence, the Board finds that a preponderance of the evidence is against compensation pursuant to 38 U.S.C.A. § 1151 for a right knee and leg disability claimed as caused by VA lack of proper care/negligence in providing surgical treatment, hospitalization, and/or inpatient treatment, such that compensation is not warranted. 

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

The Veteran is competent to report observable right knee and leg symptoms such as pain, swelling, and loss of motion.  He is also competent to report observable events.  However, the Veteran is not competent, as a layperson with no medical training or expertise, to offer an opinion regarding any actual causal relationship between his VA treatment and the right knee and leg disabilities.  Additionally, the Veteran is not competent to offer an opinion as to proximate causation of the claimed disability, that is, to assess VA negligence (which includes establishing the community standard of care and breach of that care) or to establish other VA fault in the delivery of medical care.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether VA was negligent or at fault in the delivery of medical care, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  Also, an opinion as to whether VA was at fault in providing medical care would require knowledge of the legal standard of care and it is not shown that the veteran has such expertise or knowledge.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the more probative medical evidence of record showing no proximate causation by alleged VA negligence or similar fault. 

In addition, the Board finds that evidence does not show that an event that was not reasonably foreseeable for the disabilities claimed occurred in this case.  The weight of the competent and credible evidence shows that the Veteran was notified of possible complications and risks of the knee surgeries and procedures.  The risks and complications of such surgeries were disclosed to the Veteran in connection with informed consent.  The record shows that the Veteran consented to the surgery.  

A February 6, 2007 informed consent form for a total knee arthroplasty is associated with the record.  This informed consent was signed by both the Veteran and his practitioner, and indicates that the Veteran has decision making capacity.  The informed consent indicates that the treatment was for osteoarthritis and described what the treatment and procedure involved and the part of the body that would be affected by the treatment and procedure.  The informed consent indicates that the expected benefits of the treatment may be reduced pain and improved mobility.  The informed consent disclosed 17 known complications of the procedure and the complications were bleeding, pain at incision site, complications due to anesthesias and medications, deep vein thrombosis (blood clotting in a large vein), pulmonary embolism (blood clots from veins in the leg or pelvis that travel to the lungs), wound healing problems, infections, lung and breathing problems, temporary or permanent numbness and/or weakness in the extremity, associated fractures secondary to the surgical procedure, unsightly or painful scar, breakage or wearing out of the prosthesis requiring revision or replacement, permanent deformity of the extremity, possible leg length discrepancy, stiffness, pain, instability (looseness of joint), weakness, patella (knee cap) maltracking (skips out of joint), and death.  The Veteran was advised that he had the option of declining the treatment and alternative surgical procedures were disclosed.  The evidence shows the Veteran's signature indicating that all of these complications were explained to him and all of his questions were answered; this is what the Veteran acknowledged when he signed the form at that time.

The Veteran signed an informed consent form on April 24, 2007 for a total knee replacement revision.  The informed consent indicates that the Veteran has decision making capacity and set forth the condition for which the treatment was recommended and what the treatment or procedure involved.  The informed consent disclosed 10 known complications of the procedure and the complications were infection that may require antibiotics (drugs that fight infection) and/or further surgery, nerve or blood vessel injury with possible excessive bleeding, temporary or permanent numbness and/or weakness in the extremity, deep vein thrombosis (blood clotting in a large vein), associated fractures secondary to the surgical procedure, unsightly or painful scar, permanent deformity of the extremity, unexpected change in the procedure at the time of the surgery, breakage or wearing out of the prosthesis requiring revision or replacement, and possible leg length discrepancy.  The Veteran was advised of alternative surgical procedures.  The evidence shows the Veteran's signature indicating that all of these complications were explained to him and all of his questions were answered.  

The Veteran signed an informed consent form on July 23, 2007 for an open manipulation of the knee joint.  The informed consent indicates that the Veteran has decision making capacity and set forth the condition for which the treatment was recommended and what the treatment or procedure involved.  The informed consent disclosed 7 known complications of the procedure and the complications were nerve or blood vessel injury with possible excessive bleeding, temporary or permanent numbness and/or weakness in the extremity, permanent deformity of the extremity, unexpected change in the procedure at the time of the surgery, less than complete relief of pain or recovery of normal functions, infection that may require antibiotics (drugs that fight infection) and/or further surgery, and need to remove hardware at a later date.  The Veteran was advised of alternative surgical procedures.  The evidence shows the Veteran's signature indicating that all of these complications were explained to him and all of his questions were answered.  

The Veteran signed an informed consent form on August 20, 2007 for right knee wound debridement and cultures.  The informed consent indicates that the Veteran has decision making capacity and set forth the condition for which the treatment was recommended and what the treatment or procedure involved.  The informed consent disclosed known risks of the procedure which were bleeding, spread of infection, and knee dysfunction.  

The Veteran signed an informed consent form on August 28, 2007 for incision and drainage of the right knee.  The informed consent indicates that the Veteran has decision making capacity and set forth the condition for which the treatment was recommended and what the treatment or procedure involved.  The informed consent disclosed known risks of the procedure which were recurrence of infection requiring additional procedures, spread of infection to other areas, nerve and blood vessels injury with possible excessive bleeding, temporary and permanent numbness and weakness of the extremity, unsightly or painful scar, unexpected change in the procedure at the time of surgery, and less than complete recovery of normal functions or pain relief.  The Veteran was advised of alternative surgical procedures.  The evidence shows the Veteran's signature indicating that all of these complications were explained to him and all of his questions were answered. 

The additional disabilities of the right knee and leg manifested by loss of range of motion and pain, neuropathy, and edema, were set forth as risks and/or complications of the right knee surgical treatment and procedures that were done from February 2007 to August 2007.  The additional disabilities of the right knee and leg are known complications and risks of the knee surgeries and procedures, the Veteran was advised of these risks before the surgery, and these disabilities were reasonably foreseeable events for the knee surgery.  The surgeries of the right knee were performed with the Veteran's informed consent.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  Further the VA examiner who performed the October 2009 VA examination and the independent medical expert who rendered the September 2013 independent medical expert opinion both stated that the additional disabilities were known complications of the knee surgeries.  The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's right knee and leg disabilities were not proximately caused by an event that was not reasonably foreseeable.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation for right knee and leg disabilities to include neuropathy, loss of motion and pain, and edema on the basis of 38 U.S.C.A. § 1151, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




ORDER

The claim for compensation for an additional right knee and leg disabilities to include loss of motion and pain, neuropathy, and edema on the basis of 38 U.S.C.A. § 1151 is denied.  




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


